Order entered March 27, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00848-CR

                         ISSAAC MATTHEW JIMENEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F17-75313-X

                                           ORDER
       On March 5, 2019, the Court struck appellant’s amended brief because it referred to child

witnesses (for example, the victim’s sister, who was sixteen at the time she testified) by full

name and ordered appellant to file a brief did not identify any child victim or child witness by

name (but by using generic identification or by initials only). We deferred ruling on appellant’s

March 4, 2019 motion to extend time to file the amended brief until a compliant brief had been

filed. To date, no amended brief has been filed.

       Because there is no brief on file with the Court, we DENY appellant’s motion as MOOT.

       We ORDER appellant to file his amended brief that complies with the Court’s ruling

(not identifying any child victim or witness by name but by using generic identification or by

initials only) WITHIN TEN DAYS OF THE DATE OF THIS ORDER. Should appellant fail
to do so, the Court will abate this case for a hearing in the trial court pursuant to rule 38.8(b)(3).

See TEX. R. APP. P. 38.8(b).

                                                      /s/     LANA MYERS
                                                              JUSTICE